DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the refrigerant providing source" in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a refrigerant providing source--.
Claims 1 and 4 recite the limitation "the space" in lines 19 and 20 respectively. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a space--.
The method step of “…providing the apparatus of claim 1…” (claim 5, line 2) is unclear. The recitation renders the claim indefinite because a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). The claim which is directed to a method, provides the apparatus as recited in claim 1, and therefore mixing two statutory categories.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killeen (US 9,618,158) in view of Pourcheresse (US 10,960,757).
Regarding claim 1, Killeen discloses a portable apparatus (refer to Fig. 1) comprising:
a first solenoid valve (528, also refer to col. 8, lines 19-20, wherein the valves can me remotely controlled, such as a solenoid valve) with a first inlet and a first outlet;
a second solenoid valve (524) with a second inlet and a second outlet;
a third solenoid valve (532) with a third inlet and a third outlet; and
a three-way connector (53) with a first opening, a second opening and a third opening;
wherein:
the first inlet of the first solenoid valve (refer to Fig. 1 below) is configured to connect to the first opening of the three-way connector (see below), the first outlet of the first solenoid valve (see below) is configured to connect to a refrigerant providing source (refer to compressor 500 which is part of the refrigerant providing source along with tank array 1000) through a vapor line (522) that is attached to a vapor inlet of the refrigerant providing source (refer to Fig. 1), 
the second inlet of the second solenoid valve (see below) is configured to connect to the refrigerant providing source through a liquid line (refer to liquid line 520) to receive a liquid refrigerant released from a liquid outlet of the refrigerant providing source (wherein said liquid line receives lubricant oils or liquids from a gas stream passing therethrough), the second outlet of the second solenoid valve is configured to connect to the second opening of the three-way connector (see below),
the third inlet of the third solenoid valve (see below) is configured to connect to the third opening of three-way connector (see below), the third outlet of the third solenoid valve is configured to connect to a system to be charged (refer to storage tank 22 of vehicle 20) with optimal amount of refrigerant, and
a space within the three-way connector (refer to the space formed within the three-way connector as can be seen from Fig. 1) is configured to be (and having the capability to be) a refrigerant calibrating chamber.
For clarity, the recitations “suitable for providing an optimized amount of refrigerant”, “to be charged with optimal amount of refrigerant” and “to be a refrigerant calibrating chamber” have been considered recitations of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Killeen meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.


    PNG
    media_image1.png
    517
    770
    media_image1.png
    Greyscale


While Killeen discloses the third solenoid valve configured to connect to a system, Killeen fails to explicitly disclose wherein the system is a refrigeration system.
However, Pourcheresse teaches a single point filling for an independent refrigeration unit, comprising a solenoid valve (450) configured to connect to a refrigeration system (22) to be charged with refrigerant (by means of line 332, which provides the refrigerant from source 350), in order to establish and regulate a desired environmental parameter, such as, temperature, pressure, humidity, etc. (refer to col. 6, lines 27-33).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Killeen such that the system is a refrigeration system in view of the teachings by Pourcheresse, in order to establish and regulate a desired environmental parameter within the vehicle.

Regarding claim 2, Killeen as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Killeen as modified discloses the space within the three-way connector, but fails to explicitly disclose wherein said space has a volume of 0.5 mL to 5 mL.
However, it appears that the apparatus of Killeen would operate equally well with the space having a volume of 0.5 mL to 5 mL. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indictaing simply that in one embodiment regarding the portable apparatus of this disclosure, wherein the space within the three-way connector has a volume of about 0.5 mL to about 10 mL, 0.5 mL to about 5 mL, or 0.5 mL to about 2.5 mL.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Killeen such that the space has a volume of 0.5 mL to 5 mL because it appears to be an arbitrary design consideration which fails to patentably distinguish over Killeen.

Regarding claim 4, Killeen discloses a portable apparatus (refer to Fig. 1) suitable for providing an optimized amount of refrigerant to a system comprising:
refrigerant providing source comprising a liquid outlet (by means of line 520) and a vapor inlet (by means of line 522);
a first solenoid valve (528, also refer to col. 8, lines 19-20, wherein the valves can me remotely controlled, such as a solenoid valve) with a first inlet and a first outlet;
a second solenoid valve (524) with a second inlet and a second outlet;
a third solenoid valve (532) with a third inlet and a third outlet; and
a three-way connector (53) with a first opening, a second opening and a third opening;
wherein:
the first inlet of the first solenoid valve (refer to annotated Fig. 1 above) is configured to connect to the first opening of the three-way connector (see above), the first outlet of the first solenoid valve (see above) is configured to connect to the refrigerant providing source (refer to compressor 500 which is part of the refrigerant providing source along with tank array 1000) through a vapor line (522) that is attached to the vapor inlet of the refrigerant providing source (refer to Fig. 1), 
the second inlet of the second solenoid valve (see above) is configured to connect to the refrigerant providing source through a liquid line (refer to liquid line 520) to receive a liquid refrigerant released from a liquid outlet of the refrigerant providing source (wherein said liquid line receives lubricant oils or liquids from a gas stream passing therethrough), the second outlet of the second solenoid valve is configured to connect to the second opening of the three-way connector (see above),
the third inlet of the third solenoid valve (see above) is configured to connect to the third opening of three-way connector (see above), the third outlet of the third solenoid valve is configured to connect to a system to be charged (refer to storage tank 22 of vehicle 20) with optimal amount of refrigerant, and
a space within the three-way connector (refer to the space formed within the three-way connector as can be seen from Fig. 1) is configured to be (and having the capability to be) a refrigerant calibrating chamber.
For clarity, the recitations “for providing an optimized amount of refrigerant”, “to be charged with optimal amount of refrigerant” and “to be a refrigerant calibrating chamber” have been considered recitations of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Killeen meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
While Killeen discloses the third solenoid valve configured to connect to a system, Killeen fails to explicitly disclose wherein the system is a refrigeration system.
However, Pourcheresse teaches a single point filling for an independent refrigeration unit, comprising a solenoid valve (450) configured to connect to a refrigeration system (22) to be charged with refrigerant (by means of line 332, which provides the refrigerant from source 350), in order to establish and regulate a desired environmental parameter, such as, temperature, pressure, humidity, etc. (refer to col. 6, lines 27-33).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Killeen such that the system is a refrigeration system in view of the teachings by Pourcheresse, in order to establish and regulate a desired environmental parameter within the vehicle.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killeen (US 9,618,158), Pourcheresse (US 10,960,757), and further in view of Kearney (US 2007/0044493).
Regarding claim 3, Killeen as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Killeen as modified discloses the three-way connector, but fails to explicitly disclose wherein the three-way connector has a coated internal surface to mitigate trapping of the refrigerant when the refrigerant is to be released to the refrigeration system.
However, Kearney further teaches that it is known in the art of refrigeration, to provide a connector (in the instant case, a controlled valve) coated with a polytetrafluorethylene in its respective refrigerant flow path for inhibiting accumulation of material thereon (refer to the last sentence of par. 7). 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Killeen such that the three-way connector has a coated internal surface to mitigate trapping of the refrigerant when the refrigerant is to be released to the refrigeration system in view of the teachings by Kearney, in order to inhibit accumulation of refrigerant thereon.

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763